Citation Nr: 0535228	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to November 2, 1999, 
for service connection for limitation of cervical motion 
secondary to occipital neuralgia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an October 2002 decision, the 
Board denied the claim.  The veteran appealed the October 
2002 Board decision.  In December 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's October 2002 decision.  By a subsequent 
January 2004 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's October 2002 
decision and remanded the matter for further action.  The 
Board parenthetically observes that a concise recitation of 
the procedural history of this matter is cited in the 
INTRODUCTION section of the vacated October 2002 decision.

In January 2005, the Board remanded an increased rating 
claim, concerning entitlement to a rating in excess of 10 
percent for occipital neuralgia with headaches.  The Board 
also notes that the veteran testified at a hearing before the 
undersigned sitting at the RO in June 2002, and, in the 
course of the hearing, essentially implied that he would be 
satisfied if the disability evaluation assigned to this 
disorder was increased to 50 percent.  See page three of 
hearing transcript.  A July 2005 RO decision granted a 50 
percent rating for his occipital neuralgia with headaches.  
The Court has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, 
however, the 50 percent rating assigned by the RO in July 
2005 is the maximum assignable schedular rating.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, the 
veteran has been awarded a total disability evaluation based 
on individual unemployability since November 2, 1999, based 
on the combined disabling effects caused by his neck scar, 
limitation of cervical motion, and occipital neuralgia due to 
the neck scar.  Therefore, AB is satisfied and no further 
appeal exists.  


FINDING OF FACT

A claim to reopen the issue of entitlement to service 
connection for a limitation of cervical motion secondary to 
occipital neuralgia was received by VA on November 2, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 1999, 
for service connection for a limitation of cervical motion 
secondary to occipital neuralgia, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102. 3.159, 3.326, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of the 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Though the veteran's attorney in his 
November 2004 Brief attempted to waive the appellant's right 
to notice under the VCAA, written notice provided in the 
October 2001 statement of the case, and in March 2005 
correspondence, supplied to the claimant to ensure compliance 
with the Court's January 2004 Order, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform him to submit all pertinent 
evidence in his possession.  To this, the March 2005 letter 
informed the veteran that he should "[p]rovide any evidence, 
in [his] possession that pertains to the claim and is not 
already of record."  The July 2005 supplemental statement of 
the case also advised the veteran to "provide any evidence 
in [his] possession that pertains to the claim."  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The law provides that in cases involving a claim to reopen a 
prior final decision the effective date assigned shall be the 
date of receipt of the new claim, or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A careful review of the veteran's claim folders reveals that 
in December 1983 the veteran made his initial claim seeking 
service connection for a cervical spine disorder as related 
to his service-connected scar of the back of the neck.  A 
Board decision of March 1985 determined that service 
connection was not warranted for a cervical spine disorder.  
The veteran sought reconsideration of the Board decision, but 
in December 1987, the Board found that the March 1985 
decision contained no obvious error.  Those Board decisions 
are final.  38 U.S.C.A. § 7104 (West 2002).

Evidence was subsequently presented regarding the veteran's 
cervical spine disability.  However, in August 1992, the 
Board found that new and material evidence had not been 
submitted to reopen his claim.  The Court affirmed the Board 
decision in January 1995.  The Court's decision is final.  As 
such, any effective date must postdate the Court's decision.

On November 2, 1999, the veteran again filed a claim seeking 
service connection for a neck injury, and in June 2001, 
service connection was granted effective from that date.  The 
Board finds that this correspondence was an attempt, on the 
part of the veteran, to reopen his claim of entitlement to 
service connection for limitation of cervical motion due to 
occipital neuralgia.  Notably, however, there is no evidence 
of record that was received prior to November 2, 1999, but 
after the Court's January 1995 decision which constituted an 
informal claim to reopen a claim of entitlement to service 
connection for a cervical spine disability.  More 
importantly, it must be noted that it was not until the 
medical correspondence received in August 2000 and the 
receipt of a February 2001 VA examination that there was 
competent evidence to establish a relationship between the 
veteran's cervical spine disability and occipital neuralgia.  
Each of these reports postdate the current effective date.  
An effective date is assigned based on the date of claim or 
the facts found, which ever is later.  As such, these reports 
strongly suggest that any effective date assigned should be 
after November 2, 1999.  In any event, however, upon review 
of the entire record, to include evidence associated therein 
following the Board's January 2005 remand, the preponderance 
of the evidence is against assigning an effective date prior 
to November 2, 1999.  

The benefit sought on appeal is denied.

In reaching this decision the Board acknowledges the 
veteran's contention that VA in previous years failed to 
fulfill any then existing duty to assist.  The Board notes, 
however, that prior Board and Court decisions are final.  
While a prior Board decision may be reversed if the decision 
was clearly and unmistakably erroneous, a claim of clear and 
unmistakable error in a prior Board decision has not been 
submitted.  Moreover, prior Board decisions on the same 
subject issue are subsumed by subsequent Court decisions on 
the same issue.  Finally, the Court has held that a failure 
to fulfill any duty to assist is not clear and unmistakable 
error.  Crippen v. Brown, 9 Vet.App. 412, 418 (1996); 38 
C.F.R. § 20.1403(d)(2) (2005).


ORDER

The claim of entitlement to an effective date prior to 
November 2, 1999, for the grant of service connection for a 
limitation of cervical motion, secondary to occipital 
neuralgia, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


